Case 19-17426 Doc1 Filed 05/31/19 Page 1 of 58

Fill in this information to identify your case:

  

| United States Bankruptcy Court for the: DISTRICT OF MARYLAND |
! IOISHAY 31 PH 4S
|

Case number (ff known): Lene
~~ apter U.S. BANKRUPTCY | 2

Chapter 11 DISTRICT OF MARY! 0}

GREENBELT

Q) Chapter 11

| 19 - | 7 lp ao Chapter 13 “OQ Check if this is an
a ae | a J ed filing
Official Form 101 t () 00 Wy d 0 | 0343

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debfor 2. The
same person must be Debtor 7 in all of the forms.

Chapter you are filing under:

  

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 4: Identify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture QUINN

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or KEANNA

passport). Middie name Middle name
Bring your picture COSTON-BURROUGHS

identification to your meeting Last name Last name

with the trustee.

Suffix (Sr., Jr., U1, i)

Suffix (Sr, Jr., I, fH)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ITIN)

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

|
2. All other names you QUINN |
have used in the last 8 First name First name |
years KEANNA |
Include your married or Middle name Middle name
maiden names. COSTON
Last name Last name
KEANNA
First name First name
ELAINE
Middle name Middle name
COSTON
Last name Last name
3. Only the last 4 digits of
your Social Security xX — XX- _9 7 5 3 XXX XK —
number or federal OR OR
individual Taxpayer
Identification number 9 xx - xx - a 9 xx — xx -__

page 1

 
 

Case 19-17426 Doc1

Debtor 1

First Name Middle Name

QUINN K. COSTON-BURROUGHS

Last Name

Case number (if known)

Filed 05/31/19 Page 2 of 58

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

 

About Debtor 1:

W) | have not used any business names or EINs.

 

Business name

 

Business name

EIN ‘

EIN

3545 PROMENADE PLACE

 

 

 

 

Number Street

103

WALDORF MD 20603
City State ZIP Code
CHARLES COUNTY

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

ER

About Debtor 2 (Spouse Only in a Joint Case):

C) | have not used any business names or EINs.

 

Business name

 

Business name

EIN”

EIN

If Debtor 2 lives at a different address:

aie,

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

this district to file for
bankruptcy

 

W) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

CJ | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

() | have another reason. Explain.

(See 28 U.S.C. § 1408.)

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 3 of 58

 

 

 

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)
First Name Middle Name Last Name
se the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file 7} Chapter 7
under

C) Chapter 11
LJ Chapter 12
Q) Chapter 13

8. How you will pay the fee 2 I will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

W I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in installments (Official Form 103A).

() I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

9. Have you filed for WY No
bankruptcy within the
last 8 years? CL) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy WA No
cases pending or being
filed by a spouse who is () Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
11. Do you rent your LINo. Go to line 12.
residence? Ld Yes. Has your landlord obtained an eviction judgment against you?

42 No. Go to line 12.

CQ) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 4 of 58

bebtor1. QUINN K, COSTON-BURROUGHS Case number (rinown

 

 

First Name Middle Name Last Name

| Part 3: Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor J No. Go to Part 4.
of any full- or part-time
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as

a corporation, partnership, or
ttc reno B rsp Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QL) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CI None of the above

 

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

a. YI No. 1am not filing under Chapter 11.
For a definition of small
business debtor, see CI No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Q) Yes. !am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhave any (Jno

property that poses or is
alleged to pose athreat LI Yes. What is the hazard??

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

Case 19-17426 Doc1 Filed 05/31/1

Debtor 1 QUINN K. COSTON-BURROUGHS

 

First Name Middle Name

Last Name

9 Page 5 of 58

Case number (if known),

 

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wi t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

CL) I received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ch certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is.satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) 1 am not required to receive a briefing about
credit counseling because of:

O Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

L) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) 1am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. | My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. Iam currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page6 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known}

First Name Middle Name Last Name

 

| Part 6: | Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
QO No. Go to line 16b.
WZ Yes. Go to line 17.

16, What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

QO) No. Go to tine 16c.
U) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

 

17. Are you filing under

Chapter 77 CI No. 1am not filing under Chapter 7.

Do you estimate that after \Q Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and WI No

administrative expenses

are paid that funds will be O Yes

available for distribution
to unsecured creditors?

 

 

18. Howmany creditors do 4 1-49

 

 

 

 

 

 

 

you estimate that you L) 50-99
owe? QO 100-199
L} 200-999 . ;
19. How much do you A $0-$50,000
estimate your assets to CI $50,001-$100,000
be worth? C1 $100,001-$500,000
CJ $500,001-$1 million
20. How much do you CL) $0-$50,000
estimate your liabilities (2 $50,001-$100,000
to be? OQ $100,001-$500,000

C) $500,001-$1 million

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

x(: | WAY): A x
Signature of Debtor 1 Signature of Debtor 2
Executed on G Executed on
MM / DD /YYYY MM / DD /YYYY
ax DROPeoY  saeeaeaaes ett * Le Se RU MABE R ee MOM weer aT RI AL Ede SRR Re LEMURMEDIA ELI REE

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 7 of 58

 

 

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known).

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and tegal
consequences?

U No
W Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

QC No
(A Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

W No

UL Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119)

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

x Quine Costotumarepo *

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 5. 3 l Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 2029999016 Contact phone
Cell phone 2029999016 Cell phone

 

 

Email address QUINNKCO@GMAIL.COM Email address

 

 

 

 

SUI a aio RRR ee ete ha Tay Seema

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-17426 Doc1 Filed 05/31/19 Page 8 of 58

Fill in this information to identify your case:

Debtor 1 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number CL) Check if this is an
{if known) amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out anew Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B ...........ceccccccesceeececcceeseceeeeeeecaneceeeteeesedeseeeeeetaeeepaeenaeesseenaesneseeeueseniegs $ 9.00
1b. Copy line 62, Total personal property, from SChECUIC A/B .....cccecsccssssssssessessscsessessessecaessseauesnessseeesesecsseeaeeneesesieeaesneeseeeees $ 49092.00
1c. Copy line 63, Total of all property on Schedule A/B oo... eeecceccecceesteceeseceneteesesseecaeeeneeneetaeteceeeneseaessieesneeessedecseeniesenededeetaa 5 49092.00

 

 

 

:

| Part 2: ff Summarize Your Liabilities

i
i

i Your liabilities
Amount you owe
. 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

 

i 2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __21336.00_
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........eecceseeeteteneeetteeeeees $A
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F «0.0.0.0... cee eee + 34882.48
Your total liabilities $ 96218.48 |
| :
Summarize Your Income and Expenses
| 4. Schedule I: Your Income (Official Form 1061) 3926.16
Copy your combined monthly income from line 12 of Schedule foo... ccc cence reneeeesneceecsernscnrsseeesceeseeesceasenernertees $e
| 5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J oo... cece ces cecnes cesses saeececnenerseeersssaecsenesseeessesaesescenenessesenasagaaes $ _ 4888.15

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1

 

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 9 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middle Name Last Name

 

Eo Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

C} No.
Yes

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C, § 159.

L} Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
| Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3926.19

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 11315.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) I
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
Qg. Total. Add lines 9a through 9f. $ 11315.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 10 of 58

Fill in this information to identify your case and this filing:

QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

| Part 4: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

w No. Go to Part 2.

UJ Yes. Where is the property?

i 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

Q Single-family home the amount of any secured claims on Schedule D:
1.1. __ oO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description - ;
C1 Condominium or cooperative Current value of the Current value of the
U) Manufactured or mobile home entire property? portion you own?
U) Land $ $
CQ investment property
- C) Timeshare Describe the nature of your ownership
City State ZIP Code O oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Q) Debtor 1 only
County C1) Debtor 2 only

OQ) Debtor 1 and Debtor 2 only CL) check if this is community property

see instructions
CL) At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

4.2. Q Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description . ;
OQ) Condominium or cooperative Current value of the Current value of the
() Manufactured or mobile home entire property? portion you own?
Q) Land $ $
LJ investment property

O Timeshare Describe the nature of your ownership
City State ZIP Code Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
C) Debtor 1 only
C) Debtor 2 only

U) Debtor 1 and Debtor 2 only CL) Check if this is community property
() At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 
Case 19-17426 Doc1 Filed 05/31/19 Page 11 of 58

QUINN K. COSTON-BURROUGHS

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
j a ilyh the amount of any secured claims on Schedule D:
1.3. U1 Single-tamity ome Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
O) Condominium or cooperative Current value of the Current value of the
UL) Manufactured or mobile home entire property? portion you own?
OQ) tand $ $
CJ Investment property
City State ZIP Code (1 Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CL) Debtor 1 only
County O) Debtor 2 only
(2 Debtor btor 2 onl L) Check if this is community property
ebtor 1 and De ly , :
(J At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ............... 00. ccccceeseee eee eeenesaeeeeeeecaneneaeeeeeeesesseseesseseaseeeneegaes >

ay Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

L) No
Ml Yes
3.1. Make: LEXUS
Model: RX350
Year: 2013
98500

Approximate mileage:
Other information:

GOOD CONDITION

 

 

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
W Debtor 1 only

LY Debtor 2 only

O) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

U) Debtor 2 only

(J Debtor 1 and Debtor 2 only

(C) At teast one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the .
portion you own?

Current value of the
entire property?

$ 15137.00 $ 15137.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

 
QUINN K. COSTON-BURROUGHS

Case 19-17426 Doc1 Filed 05/31/19 Page 12 of 58

 

 

 

 

 

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
Q Debtor 7 on! the amount of any secured claims on Schedule D:
Model: eptor | only Creditors Who Have Claims Secured by Property.
y C) Debtor 2 only
ear:
Q] Debtor 1 and Debtor 2 only cntire propert 2 the portion value of the
Approximate mileage: (C) At teast one of the debtors and another : ¥ :
Other information: :
() Check if this is community property (see $ $
instructions)
3.4, Make: Who has an interest in the property? Check one. —_Qo not deduct secured claims or exemptions. Put
QO] Debtor 4 on! the amount of any secured claims on Schedule D:
Model: eotor tT only Creditors Who Have Claims Secured by Property.
UL) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

LJ Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

CL) Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

WY No

UC) Yes

41, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ..........c:.0cccsccssssssssesessessssesessssssescssssseseessusseseesssessessnseceessnuseeessuassecsesuecsessneesess >

Official Form 106A/B

Who has an interest in the property? Check one.
L) Debtor 1 only

LI Debtor 2 only

(J Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Cd Debtor 1 only

CQ) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(CI) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

5 15137.00

 

 

page 3

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 13 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middle Name Last Name

RE ve scrine Your Personal and Household Items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

L] No .
W] Yes. Describe......... BED, BEDDING, COOKING UTENSILS, COUCH, EATING UTENSILS, ‘AND  ¢ 800.00
‘TOWELS _

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

C) No ee ae . . co nn
W Yes. Desoribe.......... | SMARTPHONES AND TVS ¢ 1800.00

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

W No ow ce anntnenenniy voli nines ye sa ny
UO) Yes. Describe.......... | §$ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
YW No

LI Yes. Describe.......... |g 0.00

 

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
WI No econ et ieee ni i ne i cone oo ,
U) Yes. Describe......... | $ 0.00
J

 

 

 

 

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

UI No — . eo
8 Yes. Describe.......... “ALL CLOTHES AND FOOTWEAR $ 500.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
QO) No enna sete manners See see mtswmmeennnvinn nn eminent
W Yes. Describe.......... WEDDING/ENGAGEMENT RING» $ 700.00

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No . a none son ~ ~
L) Yes. Describe.......... | ¢ 0.00 .

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

W No

| Yes. Give specific $ 0.00
information. ............. OTT

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 3800.00
for Part 3. Write that number Were ..0.0.....ccccccc cc cceeeeesessseeeseessvesnsnnessnnnnnnnnsnssesseseeeeeesnsnseunasssunuaneesssseseenssssounnnuneesscaeeseeeeeeceeeten >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 14 of 58

 

 

 

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)
First Name Middle Name Last Name
| Part 4: | Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
LY No
4] VOS oieeeecccccceceeceseseseesesessnsesevsesssassensseusscessenesscsssecssssceesdessansssasiesevavasesvacsuvacsussvavasissacsesevsevenasersesargatssaceesaneevsees CASK. coccccecccccccsccesceee $ 5.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

LY No

WD Ves veces Institution name:

 

 

17.1. Checking account: NAVY FEDERAL CREDIT UNION 50.00
17.2, Checking account:
17.3. Savings account: NAVY FEDERAL CREDIT UNION 0.00

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

PP fF F& fF fF fF F fF

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

WI No

DD Yes... Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

Wi No Name of entity: % of ownership:

Q) Yes. Give specific
information about
TheM........c cece %

%

%

 

Official Form 106A/B Schedule A/B: Property page 5

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 15 of 58
Debtor 4 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

Q) Yes. Give specific  |ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

theEM...... ee $
$
$
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
M4 No
CI Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
U) No
Wi VOS ween Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit WESTCHESTER AT THE PAVILION $ 100.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
WI No
CD Ves oeccccccccccssesseee Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 16 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middie Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

YI No
72

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YW No

C) Yes. Give specific :
information about them... .$ 0.00

i

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

QO) Yes. Give specific |
information about them.... |

§ 0.00

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

YW No

LI) Yes. Give specific :
information about them....:

§ 0.00

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

WI No

L] Yes. Give specific information

{
. . | Federal:
about them, including whether |
you already filed the returns i State:
and the tax years. oe i
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WI No

UI Yes. Give specific information..............

 

 

: | Alimony: $
| | Maintenance: $
Support: $.
' Divorce settlement: $
| Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WI No
Q) Yes. Give specific information I
. Give specific information............... 2 ; 0.00

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 17 of 58
Debtor’ QUINN K. COSTON-BURROUGHS Case number irssown

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter’s insurance

WY No

CJ Yes. Name the insurance company

~~ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i No

 

 

 

 

 

 

 

 

C) Yes. Give specific information.............. | |
| rr 0.00
Ue nee cee - ne - a
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
W No - «cn nannies - .
L) Yes. Describe each Claim. ....cceccccccccc. i
5 0.00
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
i No
CJ Yes. Describe each claim. «0.0... i
Lo ae 8 0,00
35. Any financial assets you did not already list
W No | cca eas vn Sentnwet t n ving Sat ene a seston to lmestent sicet oe nero te i a
C) Yes. Give specific information............ $ 0.00
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were oo... .ccccccssscssssssessnssseesssssstesssssevsssssevasasssesueseessnravesassuussssasasissentasassesssaserssssvessssssatesssaseesescesee > $ 155.00

 

 

 

ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
A No. Go to Part 6.
C} Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

CJ No
L) Yes. Describe.......

 

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
QC) No _ -
C] Yes. Describe....... | $
| '

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 18 of 58
Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middle Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Q) No srbwnrnine teat tect - lc a Noes manne eeu ee sewer se ate a ate secon wor a :
L) Yes. Describe....... $

 

41.Inventory
L) No poo ne henna  a wee cece ce
QO] Yes. Describe.......

 

Ogg

 

42. interests in partnerships or joint ventures

CJ No

CO} Yes. Describe....... Name of entity: % of ownership:

% $
% $
% $

 

 

43. Customer lists, mailing lists, or other compilations
C3 No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C3 No
C] Yes. Describe........

 

44. Any business-related property you did not already list

QO) No

QO) Yes. Give specific
information .........

 

 

 

 

 

Pf Pp Ff Ff Ff &H

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that mumber Were o.oo. eesesssssssssssssssscssssuseceassnssesssevsneessssssineerssansssssuvssssssuvetesensvessnannsessssnneessastuagessassnveseaaee >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wi No. Go to Part 7.
LI Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

L) No
O ves... uss . 7 a . oe

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 19 of 58
Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L) Yes. Give specific |
information. ............) a)
49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
L No
O ves... or ne nnn i
50. Farm and fishing supplies, chemicals, and feed
LC) No
O ves... [ort tenes rns ane aneinamaecrnunine ute !
|
51. Any farm- and commercial fishing-related property you did not already list
C) No
L] Yes. Give specific |
information. ............ ' :
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber here oo... ccscssssssssssscsssessssessssccnsssssesssesssovecnusaucesssaserasessusarssessuessssessessssstasesssussisessestsssussiseseseresse >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Y No 4 rmnmi  en n  i Pae So So naman emanate a Sothern + sin
L] Yes. Give specific $
information. ............ : :
54. Add the dollar value of all of your entries from Part 7. Write that number here 0.0.0.0... ccccccccscccsssccscssssecssecscsssseecseceaneesene > $ 0
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Hime 220.0. sccsssessssscessssecsssssessnesssssscsssvescssussssesussssuescasuseassussssasssassestisarsuipssaesevassivessestesestisseseceesseeeees > $ 0.00
56. Part 2: Total vehicles, line 5 $ 15137.00
57. Part 3: Total personal and household items, line 15 $ 3800.00
58. Part 4: Total financial assets, line 36 $ 155.00
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +$ 0
62. Total personal property. Add lines 56 through 61. ...c.ceceesee $ 19092.00 Copy personal property total > *$ 49092.00
63. Total of all property on Schedule A/B. Add line 55 + line 62...cccccccccs-ccsssssscsssssssestoseescssseeesssseeeeeseeee eee $ 19092.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 20 of 58

Fill in this information to identify your case:

Debtor 1 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number CJ Check if this is an
(If known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. !f two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

UL) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
W You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brief 11 U.S.C. § 522(d)(3)
description: HOUSEHOLD GOODS $ 800.00 Y)¢ 800.00
Line from LJ 100% of fair market value, up to 11 U.S.C. § 522(d)(5)
Schedule A/B: §& any applicable statutory limit
Brief 11 U.S.C. § 522(d)(3)
description: ELECTRONICS GS 1800.00 Wg 1800.00
Line from 7 C) 100% of fair market value, upto 11. U.S.C. § 522(a)(5)
Schedule A/B: any applicable statutory limit
Brief 11 U.S.C. § 522(d)(3)
description, -LOTES +s $ 500.00 $s 500.00
Line from L} 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
QO) No
Q Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 5

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 21 of 58

 

 

 

 

 

 

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)
First Name Middle Name Last Name
a Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own :
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
JEWELRY 700. 700. 11 U.S.C. § §22(a)(4
description: TT $ 90 wf $ 0.00 § 522(d)(4)
Line from 12 L) 100% of fair market value, up to
Schedule A/B: ~ any applicable statutory limit
Brief
description: casi $ 500 LAs 5.00 11US.C. § 522(a)(5)

CL) 100% of fair market value, up to

 

 

 

 

 

 

Line from 16 . on

Schedule A/B: any applicable statutory limit

oceription: NAVY FEDERAL CREDIT UNION $ 50.00 I] 5 50.00 11 U.S.C. § 522(d)(5)

Line from 17 C) 100% of fair market value, up to

Schedule A/B; ——— any applicable statutory limit

doseription: NAVY FEDERAL CREDIT UNION $ 000 $ 0.00 11 U.S.C. § 522(d)(5)

Line from 17 C) 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: WESTCHESTER AT THE PAVILION g 100.00 Ws 100.00 11 U.S.C. § 522(d)(5)

Line from CL) 100% of fair market value, up to

Schedule A/B: 22 any applicable statutory limit

Brief

description: $ Qs

Line from C) 100% of fair market value, up to

Schedule A/B:  ——— any applicable statutory limit

Brief

description: ——_—_____—_ § Os

Line from C2 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: ———_——— $___s—é:d«dOC'dDDF“'FG

Line from C2 100% of fair market value, up to

Schedule A/B:_ ———— any applicable statutory limit

Brief

description: ———_—__—_—._ § Li$

Line from LD 100% of fair market value, up to

Schedule A/B: —_—_ any applicable statutory limit

Brief

description: $$ $e Os

Line from CQ] 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: —_—___——— &___—:sdO*dDEFE"'B

Line from CL) 100% of fair market value, up to

Schedule A/B:: ———— any applicable statutory limit

Brief

description: —————_———  §__—C:«dOWd*dDET0'B

Line from Q) 100% of fair market value, up to

Schedule A/B; ———__ any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 2

aaa ar

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 22 of 58

Fill in this information to identify your case:

Debtor’ QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number . .
(If known) (J Check if this is an

amended filing

 

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
(Cl) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Wi Yes. Fill in all of the information below.

| Part 1: REED All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column cc |
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim ‘Value of collateral. Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim ifany
[ 2.1] ALLY FINCL Describe the property that secures the claim: $ $ 15137.00 $
Creditors Name i
PO BOX 380901 VEHICLE RX350 LEXUS i
Number Street
As of the date you file, the claim is: Check all that apply.
L) Contingent
BLOOMINGTON iy 55438 0 unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(A Debtor 1 only WZ An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
Q) Debtor 4 and Debtor 2 only L) Statutory lien (such as tax lien, mechanic's lien)
C) Atteast one of the debtors and another Q) Judgment lien from a lawsuit
C} Other (including a right to offset)
C) Check if this claim relates to a
community debt
___Date debt was incurred _ _ Last 4 digits of account number 9493 | _ /
| 2.2) Describe the property that secures the claim: $ $ $

 

 

 

Creditor’s Name

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply. :
QO Contingent
L) Unliquidated
City State ZIP Code oO Disputed i
|
Who owes the debt? Check one. Nature of lien. Check all that apply. :
Q Debtor 1 only (J An agreement you made (such as mortgage or secured |
QO) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only CQ) Statutory lien (such as tax lien, mechanic's lien) :

Q) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
Q) other (including a right to offset) i
C2) Check if this claim relates to a
community debt

 

__.. Date debt was incurred Last 4 digits of account number —__ ee
Add the dollar value of your entries in Column A on this page. Write that number here: i 21071.17 |

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

 

 

 
Case 19-17426 Doc1 Filed 05/31/19

Fill in this information to identify your case:

QUINN K. COSTON-BURROUGHS

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(if known)

Official Form 106E/F

 

Middie Name Last Name

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 23 of 58

CY Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

aa List All of Your PRIORITY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims against you?

GA No. Go to Part 2.
a} Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
: QO) No
QO) Yes
[2.2 |

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

O) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

QO) Check if this ctaim is for a community debt

Is the claim subject to offset?

O No
i OyYes |

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority
amount

Last 4 digits of account number $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
OQ Contingent

Q) Unliquidated

| Disputed

Type of PRIORITY unsecured claim:

U Domestic support obligations
Q) Taxes and certain other debts you owe the government

O) Claims for death or personal injury while you were
intoxicated

C) other. Specify

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

O) Unliquidated

a Disputed ‘

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O Ooo

 

page 1

 
Case 19-17426 Doc1 Filed 05/31/19 Page 24 of 58
Debtor 1 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

era All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

Case number (if known)

 

 

 

_ 4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one

: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

Total claim

 

ADFINITAS MDICS AT CIVISTA

 

Nonpriority Creditor’s Name

701 CHARLES STREET

 

 

Number Street
LA PLATA MD 20646
City State ZIP Code

Last 4 digits of account number UNKNOWN _

When was the debt incurred? 201 8

As of the date you file, the claim is: Check all that apply.

s__ 1054.00.

Q Contingent
Who incurred the debt? Check one. C2 Unliquidated
W Debtor 1 only QO Disputed
CL] Debtor 2 only :
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C) At least one of the debtors and another O} Student loans

Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Is the claim subject to offset? CJ Debts to pension or profit-sharing plans, and other similar debts

No WH other. Specify MEDICAL

Q) Yes

[e2 | AVANT

Nonpriority Creditors Name

L] Check if this claim is for a community debt

 

 

Last 4 digits of account number 6277 $s 2383.00

When was the debt incurred? 06/29/ 01 \

eee |

222 N. LASALLE ST SUITE 1700

 

 

Number Street
CHICAGO IL 60601 As of the date you file, the claim is: Check all that apply.
City State ZIP Code

Q Contingent
(2 Unliquidated
O Disputed

Who incurred the debt? Check one.
W Debtor 1 only
LJ Debtor 2 only
LJ Debtor 1 and Debtor 2 only
: Q) At least one of the debtors and another

Type of NONPRIORITY unsecured claim:

U2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other similar debts
WY No WM other. Specify_personal loan

L) Yes

[es ] caPiran ONE Last 4 digits of account number 9072 ss
Nonpriority Creditor’s N
onpriority Creditor’s Name When was the debt incurred? _03/21/2014

QC) Check if this claim is for a community debt

 

s__ 2357.00.

 

 

11013 W BROAD ST
Number Street

GLEN AUTEN vA 25080 As of the dat file, the claim is: Check ail th I
Ciy State TP Code s of the date you file, the claim is: Check al! that apply.

) Contingent
QO Unliquidated
) Disputed

Who incurred the debt? Check one.
ff Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

Type of NONPRIORITY unsecured claim:
CO) At least one of the debtors and another

C2 Student loans

| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QC] Debts to pension or profit-sharing plans, and other similar debts

WW other. Specify CREDIT CARD

(J Check if this claim is for a community debt

Is the claim subject to offset?
(4 No
C] Yes

 

Schedule E/F: Creditors Who Have Unsecured Claims page 3

Official Form 106E/F

 

 
 

Case 19-17426 Doc1

Debtor 1 QUINN K. COSTON-BURROUGHS

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

First Name Middle Name Last Name

Filed 05/31/19 Page 25 of 58

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

Total claim
44 .
CAPITAL ONE Last 4 digits of account number 2720, _ $ 1 236.00.
Nonpriority Creditor's Name :
2 03/21/2014
11013 W BROAD ST When was the debt incurred?
Number Street . as i
As of the date you file, the claim is: Check all that apply. (
GLEN ALLEN VA 23060
City State ZIP Code QO Contingent ‘
C) Unliquidated
Who incurred the debt? Check one. gO Disputed
(A Debtor 1 only i
: C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only O) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims ,
C) debts to pension or profit-sharing pians, and other similar debts
Is the claim subject to offset? A other. Specify CREDIT CARD
Wi No :
U) Yes
45
CHILDRENS HOSPITAL Last 4 digits of account number UNKNOWN _ ¢_ 1091.00.

 

Nonpriority Creditor's Name

111 MICHIGAN AVENUE NORTHWEST

 

 

Number Street
WASHINGTON DC 20010
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

Q) Debtor 2 only

O) Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

QO Check if this claim is for a community debt

Is the claim subject to offset?

Z no
OQ) Yes

When was the debt incurred? 201 9

As of the date you file, the claim is: Check ail that apply.

Q Contingent
C) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

1 student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify. MEDICAL

 

 

Official Form 106E/F

COMCAST

 

Nonpriority Creditors Name

1701 JOHN F KENNEOY BOULEVARD

 

 

Number Street
PHILADELPHIA PA 19103
City State ZIP Code

Who incurred the debt? Check one.

2 Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
CL) Yes

Last 4 digits of account number UNKNOWN _

5 668.72

When was the debt incurred? 201 8

As of the date you file, the claim is: Check all that apply.

O Contingent
Q) Untiquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

A other. Specify CABLE

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
 

Case 19-17426 Doc1

pebtor1 QUINN K. COSTON-BURROUGHS

 

First Name Middle Name Last Name

Filed 05/31/19 Page 26 of 58

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
47 :
DISCOVERBANK Last 4 digits of account number 8378 _ $ 1 372 00
Nonpriority Creditor's Name :
| When was the debt incurred? 09/09/2007
POB 15316 Oo
: Numb Street
| amet vee As of the date you file, the claim is: Check all that apply.
i WILMINGTON DE 19850
City State ZIP Code (J Contingent
; CQ) unliquidated
Who incurred the debt? Check one. O) Disputed
WA Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims -
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA other. Specify CREDIT CARD
wi No
CI Yes
48
ENHANCED RESOURCE CENTERS Last 4 digits of account number 3339) $_ 1395.00

 

Nonpriority Creditor's Name

8014 BAYBERRY RD.

 

 

Number Street
: JACKSONVILLE FL 32256
: City State ZIP Code

Who incurred the debt? Check one.

W Debtor 4 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

vi No
CL) Yes

When was the debt incurred? 1 1 /} 6/201 8

As of the date you file, the claim is: Check all that apply.

Q Contingent
CJ Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

© student loans

QQ) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specify COLLECTION

 

 

 

 

 

NATIONWIDE

 

Nonpriority Creditor’s Name

: 5503 CHEROKEE AVS

 

Number Street
ALEXANDRIA VA 22312

 

City State ZIP Code

Who incurred the debt? Check one.

( Debtor 4 only

Q) Debtor 2 only

(] Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(] Check if this claim is for a community debt

Is the claim subject to offset?

wi No
OQ) Yes

Official Form 106E/F

~~ 5438.00

Last 4 digits of account number 2949 |

When was the debt incurred? _11/30/2017

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans
oO Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
U) Debts to pension or profit-sharing plans, and other similar debts

@ other. specify COLLECTION

 

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

Debtor 1

 

 

 

 

 

Case 19-17426 Doc1

QUINN K. COSTON-BURROUGHS

 

First Name Middle Name Last Name

Filed 05/31/19 Page 27 of 58

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.10 :
| NAVIENT Last 4 digits of account number 7494 | Le $ 11315.00
' Nonpriority Creditor’s Name
: When was the debt incurred? 01/15/2008
PO BOX 9655 —
Numb: Street .
umeer ree As of the date you file, the claim is: Check all that apply.
WILKES BARRE PA 18773
City State ZIP Code LJ contingent
QQ Unliquidated
Who incurred the debt? Check one. OQ) Disputed
i W Debtor 1 only
i L) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only GA Student loans |
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims 7
i CJ Debts to pension or profit-sharing plans, and other similar debts
/ Is the claim subject to offset? C1 other. Specify
wi No
C3 Yes :
4.11
NCB Last 4 digits of accountnumber 1000) ¢ 8193.00
Nonpriority Creditor's Name :
When was the debt incurred? 12/16/2016 :
1 ALLIED DRIVE —__—_—_
Number Street . wae, '
TREVOSE PA 419083 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C} Contingent
U) Unliquidated
Who incurred the debt? Check one. O) Disputed
W bebtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
QJ Check if this claim is for a community debt you did not report as priority claims ,
QU) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. specity COLLECTION
wu No
U) Yes :
4.12 . UNKNOWN $ 300.00
NEIBAUER DENTAL CARE Last 4 digits of account number VUINININWVVYIN
Nonpriority Creditor’s Name
6383 OXON HILL RD When was the debt incurred? 201 6
Number Street . ar
OXON HILL MD 20745 As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent

Official Form 106E/F

Who incurred the debt? Check one.

2 Debtor 1 only

C) Debtor 2 only

(J Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

() Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

(A other. Specify MEDICAL

 

page 4

 
 

Debtor 1

 

 

 

 

Case 19-17426 Doc1

QUINN K. COSTON-BURROUGHS

 

First Name Middle Name Last Name

Filed 05/31/19 Page 28 of 58

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
ae igi UNKNOWN
PEDIATRIX MEDICAL GROUP Last 4 digits of account number UNANOVVN | $ 25. 00
Nonpriority Creditors Name
When was the debt incurred? 20 1 9
P.O. BOX 88087 TO
Number Street . woe
As of the date you file, the claim is: Check all that apply.
CHICAGO IL 60680
City State ZIP Code QI Contingent
Q) Unliquidated
Who incurred the debt? Check one. Q Disputed
: (A Debtor 4 only
i QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only O) Student loans
C1 Atleast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
OQ Check if this claim is for a community debt you did not report as priority claims 7
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. Specify MEDICAL
WQ no
LI Yes
4.14
PROGESSIVE Last 4 digits of account number UNKNOWN _ $ 907.24 :
Nonpriority Creditor's Name ;
When was the debt incurred? 201 6 i
256 WEST DATA DRIVE —=—=_—r—__——
Number Street As of the date you file, the claim is: Check all that app!
DRAPER ut 84020 S of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
QO) Unliquidated
Who incurred the debt? Check one. oO Disputed
(2 Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
L) Check if this claim is for a community debt you did not report as Priority claims _.
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. specify LEASE-TO-OWN
D no
C) Yes
a ~ 5082 s 111.00
RECMGMTPART Last 4 digits of accountnumber YYOL
Nonpriority Creditor's Name
1312 W WESTRIDGE BLVD POB349 When was the debt incurred? 01/22/2018
Number Street . a
GREENSBURG IN 47240 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O) contingent

Official Form 106E/F

Who incurred the debt? Check one.

2 Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

Yj No
QO) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Q) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

Other. Specify COLLECTION

BO OO

 

page 4

 

 
 

Case 19-17426 Doc1

Debtor 1 QUINN K. COSTON-BURROUGHS

 

First Name Middle Name Last Name

Filed 05/31/19 Page 29 of 58

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

4.16

 

 

SIERRA AUTO

 

 

: Nonpriority Creditor's Name

5005 LBJ FWY SUITE 700

 

 

Number Street
: DALLAS T™ 75244
: City State ZIP Code

Who incurred the debt? Check one.

A Debtor 4 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Cl Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

W No
CQ} Yes

Last 4 digits of account number OOO1 3 585.00
When was the debt incurred? 02/18/2016

As of the date you file, the claim is: Check all that apply.

QQ Contingent
Q) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

Other. Specify AUTOMOBILE

HO OO

 

 

 

 

 

4.17
SMECO

 

Nonpriority Creditor's Name

: 15065 BURNT STORE ROAD

 

 

Number Street
HUGHESVILLE MD 20637
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

C) Debtor 2 only

() Debtor 4 and Debtor 2 only

() At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

wi No
QO) Yes

)

3384.36

Last 4 digits of account number UNKNOWN _
When was the debt incurred? 201 9

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CL) Debts to pension or profit-sharing plans, and other similar debts

W other. specify UTILITIES

 

 

 

TMOBILE

 

Nonpriority Creditor's Name

12920 SOUTHEAST 38TH STREET

 

 

Number Street
BELLEVUE WA 98006
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only
: O) Debtor 2 only
: Q) Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
Y no
: Q) Yes

Official Form 106E/F

s 500.00

Last 4 digits of account number UNKNOWN _
When was the debt incurred? 201 6

As of the date you file, the claim is: Check all that apply.

QO) Contingent
OQ Unliquidated
{3 Disputed

Type of NONPRIORITY unsecured claim:

Q Student loans
Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O
C) Debts to pension or profit-sharing plans, and other similar debts
A other. Specity CELL PHONE

 

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
 

 

Debtor 1

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

Case 19-17426 Doc1
QUINN K. COSTON-BURROUGHS

 

First Name Middle Name Last Name

Filed 05/31/19 Page 30 of 58

Case number (if known).

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

Total claim

 

 

 

 

 

 

 

 

 

 

 

4.19 ‘
VERIZON FIOS Last 4 digits of account number UNKNOWN _ $ 350. 00
Nonpriority Creditors Name

When was the debt incurred? 20 1 6
1095 6TH AVENUE TT TT
Number Street . oe
As of the date you file, the claim is: Check ail that apply.
NEW YORK NY 10036
City State ZIP Code Q Contingent
U Unliquidated i
Who incurred the debt? Check one. Q Disputed
@ Debtor 1 only
CY Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only U2 Student loans
At least one of the debtors and another CO Obligations arising out of a separation agreement or divorce that :
O) Check if this claim is for a community debt you did not report as priority claims -
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. Specify Cable
Yd No
UL) Yes

4.20
VIGILA HARRIS Last 4 digits of account number UNKNOWN _ $ 21 tT . 1 6
Nonpriority Creditor’s Name

When was the debt incurred? 201 T
9135 PISCATAWAY ROAD
Number Street As of the date you file, the claim is: Check all that appl
CLINTON MD 20738 s of the date you file, the claim is: Check all that apply.
City State ZIP Code (9 Contingent
QC) Unliquidated
Who incurred the debt? Check one. uO Disputed
@ Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only U Student loans
At least one of the debtors and another uO Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims _
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA other. Specify MEDICAL
v4 No
U) Yes
|_| 7 5
Last 4 digits of accountnumber
Nonpriority Creditor's Name
When was the debt incurred?
Number Street . woe
As of the date you file, the claim is: Check all that apply.
City State ZIP Code CY Contingent
Q) unliquidated
‘ Who incurred the debt? Check one. O Disputed :
C] Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only U student ioans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
UC) Check if this claim is for a community debt you did not report as priority claims 7
UL] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CL) Other. Specify
3 No
O Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 31 of 58
Debtor 1 QUINN K. COSTON-BURROUGHS Case number (i known)

First Name Middle Name Last Name

ee Others to Be Notified About a Debt That You Already Listed

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street L) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits ofaccountnumber
a State Pode ns cosunnma stn wc
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
Number Street ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ et
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
Ciy se ovo tna State ZIP Code cet saseumsaon fe eer uur tapas es
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Cade
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured :
Claims :
Last 4 digits of account number | et
City ce . wo State ZIP Code suena ne ena i
On which entry in Part 1 or Part 2 did you list the original creditor?
Name :
i
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code .
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street . : wo.
( Part 2: Creditors with Nonpriority Unsecured
Claims
FIP Code Last 4 digits of accountnumber

City State

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13

 
 

Case 19-17426 Doc1
QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

a the Amounts for Each Type of Unsecured Claim

Debtor 1

 

Filed 05/31/19 Page 32 of 58

Case number (i known)

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b.  ¢ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6f. $ 11315.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $ 0.00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 23567.48
6j. Total. Add lines 6f through 6i. Gj.
$ 34882.48

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

ara

 

page 14

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 33 of 58

Fill in this information to identify your case:

Debtor +42» QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

 

Debtor 2
{Spouse If filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number

(lf known) CL) Check if this is an
amended filing

 

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
[LJ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
MW Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1

WESTCHESTER AT THE PAVILION RENT

Name

3560 MALVERN STREET

Number Street

WALDORF MD 20603

City State ZIP Code

Name

Number Street
: City State ZIP Code

Name

Number Street

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

 
 

 

Case 19-17426 Doc1 Filed 05/31/19 Page 34 of 58

Fill in this information to identify your case:

Debtor 4 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number
(If known)

 

 

 

LJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

L} No
4 Yes

_ 2. Within the last 8 years, have you lived ina community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
L) Yes. Did your spouse, former spouse, or legal equivatent live with you at the time?

CI No

Q) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

Check ali schedules that apply:

 

 

 

 

3.1
KEITH BURROUGHS JR O Schedule D, tine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
3545 PROMENADE PLACE QC) Schedule E/F, line
Number Street M schedule G, line 1
WALDORF MD 20603
i City : : State _ “ZIP Code
3.2
I L] Schedule D, line
: Name TO
(J Schedule E/F, line
Number Street C) Schedule G, line
City a. . con . State a _ ZIP Code
3.3
QO) Schedule D, line
Name |
CI Schedule E/F, line
Number Street I Schedule G, line
City . ., State conan 2IP Code

[

Official Form 106H Schedule H: Your Codebtors page 1

 

 
PO

Case 19-17426 Doc1

Fill in this information to identify your case:

Debtor 1

QUINN K. COSTON-BURROUGHS

Filed 05/31/19 Page 35 of 58

 

First Name

Debtor 2

Middle Name Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the:

Case number

Middle Name Last Name

 

(If known)

 

DISTRICT OF MARYLAND

Check if this is:
LJ} An amended filing

 

Official Form 1061

 

 

Schedule I: Your Income

L] A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY

12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| part 1: | Describe Employment

1. Fill in your employment
information.

Debtor 1

Debtor 2 or non-filing spouse

 

If you have more than one job,

attach a separate page with
information about additional
employers.

Include part-time, seasonal,
self-employed work.

Employment status

or

Occupation

MM Employed
LI Not employed

Temp

wf Employed
CJ Not employed

CONTRACTOR

 

Occupation may include student

or homemaker, if it applies.

Employer’s name

Contact1

JACKSON AND TULL

 

Employer’s address

1100 H St. NW Suite 520

2705 BLADENSBURG ROAD NO

 

Number Street

Number Street

 

 

 

WASHINGTON DC = 20005 WASHINGTON DC — 20018
City State ZIP Code City State ZIP Code
11 months

How long employed there? 2 weeks

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

Official Form 1061

List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be.

Estimate and list monthly overtime pay.

Calculate gross income. Add line 2 + line 3.

Schedule I: Your Income

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. ¢ 2750.00 $ 2100.00 |
3. +$ 0.00 +6 0.00
4. | § 2750.00 $ 2200.00

 

 

 

 

 

page 1

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-17426 Doc1 Filed 05/31/19 Page 36 of 58
Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here.......ccscssscessssesssssssessssesssnsscsssscsssssessasesessssassesassneessuneesseesesess >4. $2750.00 $ 2200.00
5. Indicate whether you have the payroll deductions below:
5a. Tax, Medicare, and Social Security deductions 5a. $ 337.53 $ 375.00
5b. Mandatory contributions for retirement plans 5b. § 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ 0.00
5d. Required repayments of retirement fund loans Sd. $ 0.00 $ 0.00
5e. Insurance 5e. $ 0.00 $ 0.00
5f. Domestic support obligations 5f. $ 0.00 $ 508.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Garnishment 5h. +$ 0.00 +¢§ 156.00
6. Add the payroll deductions. Add lines 5a+ 5b+5c+5d+5e+5f+5g+5h. 6. ¢ 337.53 g 1039.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2412.47 $ 1161.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 353.72 $ 0.00
profession, or farm
Attach a statement for each property and business showing gross receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent $ 0.00 $ 0.00
regularly receive
Include alimony, spousal support, child support, maintenance, divorce settlement, and
property settlement.
8d. Unemployment compensation $ 0.00 $ 0.00
8e. Social Security $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $ 0.00
8g. Pension or retirement income $ 0.00 $ 0.00
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. $ 0.00 | $_ 0.00
10. Calculate monthly income. Add line 7 + line 9. | g 2766.19 | + | $ 1161.00 | = | $ 3926.19 |
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. ——
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: W.+ § 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 42 3926.19 |
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
12. Do you expect an increase or decrease within the year after you file this form? rmihy iacome
WI No.
QC) Yes. Explain:
Official Form 1061 Schedule I: Your Income page 2

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 37 of 58

Fill in this information to identify your case:

Debtor 1 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

Debtor 2 Check if this is:
{Spouse, if filing) First Name Middle Name Last Name oO An amended filing
United States Bankruptcy Court for the: DISTRICT OF MARYLAND (0) A supplement showing postpetition chapter 13

income as of the following date:

 

 

Case number
(If known)

 

MM / DD/ YYYY

 

 

Attachment on Additional Employment/Businesses 12/15

 

Fill in information about your
additional sole proprietorship
business

 

Name of second business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

LU] Health Care Business (as defined in 11 U.S.C. § 101(27A))
OO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CQ) None of the above

Fill in information about

 

 

your additional Debtor 1 Debtor 2 or non-filing spouse
employments .
2. Occupation Deskside Support II
Employer’s name NPR

 

Employer's address 1111 North Capital St. NE

Number Street Number Street

 

 

 

WASHINGTON DC = 20002
City State ZIP Code City State ZIP Code

 

How long employed there? 1 month

 

3. Occupation IT Technician

 

Employer’s name RCA

 

Employer’s address 11100 BILLINGSLEY ROAD

 

 

 

 

Number Street Number Street
WALDORF MD 20602
City State ZIP Code City State ZIP Code

How long employed there? 1 year

Schedule I: Your Income page 3

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 38 of 58

Fill in this information to identify your case:

 

QUINN K. COSTON-BURROUGHS

 

 

 

Debtor 1 ee oe LastName Check if this is:

(Spouses fing) First Name Middle Name Last Name QL) An amended filing . -

United States Bankruptcy Court for the: DISTRI CT OF MARYLAN D 4 cxperses as of the forewing date chapter "8
Case number MM /DD/ YYYY

{If known)

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

 

wi No. Go to line 2.
C] Yes. Does Debtor 2 live ina separate household?

UL No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? CO) No
Dependent'’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... ee O
Do not state the dependents’ CHILD 7 os No
names. Yes
CHILD 1 U1 No
Mi Yes
CHILD 0 LU) No
Mi Yes
C2 No
L) Yes
LJ No
OO Yes
3. Do your expenses include Wi No

expenses of people other than Q
yourself and your dependents? Yes

Part 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. g$___ 1553.00.
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 12.58
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 39 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS

11.

12.

13.

14.

16.

17.

19.

20.

Official Form 106J

 

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.

6b,

6c.

6d.

10.

11.

12.

13.

15a.

15b.

15c.

15d.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b,

20c.

20d.

20e.

Your expenses

Pf Ff Ff

fH FH fF &

Pr Fh Ff FH fF

 

0.00

0.00
0.00
150.00

0.00

469.17
490.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

page 2

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 40 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

 

First Name Middie Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add fines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

CI Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

+5 0.00
§ 4588.75
$
$ 4588.75

5 3926.16

“5 4588.75

$ -662.59

 

page 3

 

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 41 of 58

Fill in this information to identify your case:

Debtor 1 QUINN K. COSTON-BURROUGHS

First Name Middie Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number
(if known)

 

 

 

(J Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

id No

C) Yes. Name of person

 

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | deciare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Qu (up x

Signature of Debtor 14 Signature of Debtor 2

Date S [3/ | gq Date a
mM/ lop # yyyy

MM/ 0D / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 42 of 58

Fill in this information to identify your case:

Debtor 1 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number

(If known) U) Check if this is an
amended filing

 

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

a Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

a Married
QI Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

LI No

Wd Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
QO Same as Debtor 1 Same as Debtor 1

2505 STONE COMMONS PLACE ej5m 2018 From
Number Street To 20 ] 9 Number Street To

 

 

 

 

 

 

 

 

205
WALDORF MD 20603
City State ZIP Code City State ZIP Code
C] same as Debtor 1 LY same as Debtor 1
2605 HENSON VALLEY WAY From 2017 From
Number Street Number Street

To 2018 | To

 

 

FORT WASHINGTC MD 20744
City State ZIP Code City State ZIP Code

 

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MW No

L} Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 2, Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 43 of 58

pebtor1 QUINN K. COSTON-BURROUGHS

First Name Middle Name Last Name

Case number (if known)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LI No
MW Yes. Fill in the details.

   

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a aaes. commissions: $ Q Hages, commissions, $
the date you filed for bankruptcy: onuses, EPS TO _— nuses, IP
| Operating a business QO Operating a business
. wi Wages, commissions, Q Wages, commissions,
For i lendar year:
or last calendar y 18 bonuses, tips $ 50975 bonuses, tips $
(January 1 to December 31, 2018 _) a Operating a business Q Operating a business
For the calendar year before that: wi Wages, commissions, QO Wages, commissions,

bonuses, tips $ 37253 bonuses, tips $

(January 1 to December 31, 2017 ) OQ Operating a business QO Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WI No

CJ Yes. Fill in the details.

     

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

 

 

 

(January 1 to December 31, 2018 )
YYYY

 

For the calendar year before that:

(January 1 to December 31, 2017 )
yyy

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Case 19-17426 Doc1 Filed 05/31/19 Page 44 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (i known)

First Name Middle Name Last Name

 

Ea List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CI No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LI No. Go to line 7.

4 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
ALLY FINCL $ $ O) mortgage
Creditor's Name rr
Car
PO BOX 380901
Number Street Q) Credit card

CY Loan repayment

 

Q Suppliers or vendors
BLOOMINGTOIMN 55438

 

 

 

City State ZIP Code C) other
$ 5 C) Mortgage
Creditor's Name
Q) Car

Q credit card

 

Number Street

Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code Q) other
$ $ im Mortgage
Creditors Name
Q Car

Q) Credit card

 

Number Street

Q Loan repayment

 

Q Suppliers or vendors
U) other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 

 
 

peptor1. QUINN K. COSTON-BURROUGHS

First Name

Case 19-17426 Doc1 Filed 05/31/19 Page 45 of 58

Case number (if known)
Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

M No

L) Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MM No

C) Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe . Include creditor's name
Insider's Name $ §
Number Street
City State ZIP Code
$ $

 

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 19-17426 Doc1 Filed 05/31/19 Page 46 of 58

Debtor’ QUINN K. COSTON-BURROUGHS Case number tvinown)

First Name Middle Name Last Name

 

 

| Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

M4 No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title i Court Name C) Pending
OQ On appeal
Number Street CL) Concluded
Case number
City State ZIP Code
Case title Court Name Q) Pending
LJ on appeal
Number Street QO Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Mi No. Goto line 11.
C} Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor's Name

 

Number — Street Explain what happened

QO Property was repossessed.

 

L) Property was foreclosed.
CJ Property was garnished.

 

City State ZIP Code ) Property was attached, seized, or levied.

Describe the property Date Value of the property

 

Creditor's Name

 

Number Street : :
Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

Property was garnished.
City State ZIP Code perty ga

COood

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 47 of 58

Debtor 4 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

QO) No
Wi Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
CAPITAL ONE was taken
Creditor's Name a Oo

CLOSED MY ACCOUNT
1680 CAPITAL ONE DRIVE 04/15/2019 3593
Number Street
MCLEAN VA 22102
City State ZIP Code Last 4 digits of account number: XXXX-___

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

MW No
C) Yes

Ea List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Mi No

L} Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person . the gifts
_ $
Person to Whom You Gave the Gift
$

 

 

Number = Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 48 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS

Case number (if known)
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MW No

CL) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

| arto: List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

QO) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . an oo, loss lost
Include the amount that insurance has paid. List pending insurance
claims on fine 33 of Schedule A/B: Property.
$

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

CI Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid . made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
Case 19-17426 Doc1 Filed 05/31/19 Page 49 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS

Case number (if known)
First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

YW No

U Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
$
Number Street
$
City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

M No

Q) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
 

 

Case 19-17426 Doc1 Filed 05/31/19 Page 50 of 58

Debtor? QUINN K. COSTON-BURROUGHS Case number (iinown)

 

 

First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you

are a beneficiary? (These are often called asset-protection devices.)

| No
L) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

O) No
WI Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
PNC BANK
Name of Financial Institution _ 6204 _ rr, Checking 06/23/2018 $ 0
6196 OXON HILL ROAD OD savi
Number Street Savings
Q Money market
OXON HILL MD 20745 C1 Brokerage
City State ZIP Code OQ Other
XXXX- CO) checking $
Name of Financial Institution ~~ —
Q Savings
Number Street O Money market
Q) Brokerage
QQ Other.
City State ZIP Code
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
MW No
OQ) Yes. Fill in the details.
Who else had access to it? Describe the contents Do you still
have it?
CL} No
Name of Financial Institution Name Q Yes
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 51 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (i known)

First Name Middle Name Last Name

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C2) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
LI No
Name of Storage Facility Name | Yes
Number Street Number Street

 

City State ZiP Code

 

 

City State ZIP Code

} Part 9: | identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
wi No
O Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

ae Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

M4 No

OQ Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 52 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known).

First Name Middie Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

Mi No

C) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice

| |
| !
i Name of site Governmental unit I
| Number Street Number Street |
| |
| City State ZIP Code {

i
i i
|

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

WI No

() Yes. Fill in the details.

Court or agency Nature of the case Status of the

 

 

 

 

 

case
Case title oO .
Court Name Pending
QQ) On appeal
Number Street Q Concluded
Case number City State ZIP Code

| Part 44: | Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
w A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
L) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Ola partner in a partnership
O An officer, director, or managing executive of a corporation

 

C) An owner of at least 5% of the voting or equity securities of a corporation

L) No. None of the above applies. Go to Part 12.
i Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

 

 

 

 

 

. Describe the nature of the business Employer Identification number
Quinn Coston-Burroughs . : :
- Do not include Social Security number or ITIN.
Business Name .
Lyft Driver
3545 Promenade Place BIN;
Number Street . a
Name of accountant or bookkeeper Dates business existed
Quinn Coston-Burroughs
Waldorf MD 20603 From TO
City State ZIP Code oe i oe
Describe the nature of the business Employer Identification number
- Do not include Social Security number or ITIN. i
Business Name
/ EIN; o-oo
Number Street :
Name of accountant or bookkeeper Dates business existed
T
_ From To
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
 

Case 19-17426 Doc1 Filed 05/31/19 Page 53 of 58

Debtor 1 QUINN K. COSTON-BURROUGHS Case number (if known)

First Name Middie Name Last Name

 

 

Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN;
Number Street . .
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

Sign Below

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

* () COATBy. LbOLGho x

Signature of Debtor 1

 

Signature of Debtor 2

Date 5 i re) | [201g Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

Q) No
wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

 

 

MW No
L) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
 

Case 19-17426 Doc1

Re: Quinn K. Coston-Burroughs

Overflow - Statement of Financial Affairs

Question 2:

Street 1
Street 2
City

State
Zipcode
Started At

Ended At

Street 1
City

State
Zipcode
Started At

Ended At

2313 Good Hope Ct. SE
Apt. 203

Washington

DC

20020

2016-07-01

2017-06-01

2605 Henson Valley Way
Fort Washington

MD

20744

2015-08-10

2016-07-01

Overflow - Statement of Financial Affairs

Filed 05/31/19 Page 54 of 58

Page 1 of 1

 
IN RE:

QUINN K. COSTON-BURROUGHS

Case 19-17426 Doc1 Filed 05/31/19 Page 55 of 58

DISTRICT OF MARYLAND DISHAY 31 PM S&S
IN THE UNITED STATES BANKRUPTCY QOURRGQBSRE co

DISTRICT OF MARY! A
GREENBELT

~
) Case No.

)

)

Chapter 7

  
   

Debtor.

VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: 5/3) | 1g QUI (OA td LOL gh

Debtor Signature

 

 

g

 
 

Case 19-17426 Doc1

Adfinitas Mdics At Civista
701 Charles Street
La Plata, MD 20646

Ally Fincl
Po Box 380901
Bloomington, MN 55438

Avant
222 N Lasalle St Suite 1700
Chicago, IL 60601

Capital One
11013 W Broad St
Glen Allen, VA 23060

Comcast
1701 John F Kennedy Boulevard
Philadelphia, PA 19103

Childrens Hospital
111 Michigan Avenue Northwest
Washington, DC 20010

Discoverbank
Pob 15316
Wilmington, DE 19850

Filed 05/31/19 Page 56 of 58

 
 

Case 19-17426 Doc1

Enhanced Resource Centers
8014 Bayberry Rd
Jacksonville, FL 32256

Keith Burroughs Jr
3545 Promenade Place
Waldorf, MD 20603

Nationwide
5503 Cherokee Av S
Alexandria, VA 22312

Navient
Po Box 9655
Wilkes Barre, PA 18773

Neb
1 Allied Drive
Trevose, PA 19053

Neibauer Dental Care
6383 Oxon Hiil Rd
Oxon Hill, MD 20745

Pediatrix Medical Group
P O Box 88087
Chicago, IL 60680

Filed 05/31/19 Page 57 of 58

 
 

Case 19-17426 Doc1

Progessive
256 West Data Drive
Draper, UT 84020

Recmgmtpart
1312 W Westridge Blvd Pob 349
Greensburg, IN 47240

Sierra Auto
5005 Lbj Fwy Suite 700
Dallas, TX 75244

Smeco
15065 Burnt Store Road
Hughesville, MD 20637

Tmobile
12920 Southeast 38th Street
Bellevue, WA 98006

Verizon Fios
1095 6th Avenue
New York, NY 10036

Vigila Harris

9135 Piscataway Road
Clinton, MD 20735

 

Filed 05/31/19 Page 58 of 58
